Title: From George Washington to William Smallwood, 19 June 1783
From: Washington, George
To: Smallwood, William


                  
                     Dr Sir
                     Head Qrs June 19th 1783
                  
                  In ansr to Your favor of the 2nd Ulto I need only inform you, that Congress having taken measures in their Resolution of the 26th of May, for the eventual reduction of our force, & the Honble Secry at War having undertaken to carry that Resolution into execution so far as relates to the Troops South of the Delaware; it is probable you will have received his Orders on the subject, before this reaches you, otherwise they may soon be expected.  I am Dr Sr.
                  
               